


117 HRES 405 IH: Supporting the goals and ideals of the International Day Against Homophobia, Transphobia, and Biphobia.
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 405
IN THE HOUSE OF REPRESENTATIVES

May 17, 2021
Ms. Lee of California (for herself, Ms. Titus, Mr. Meeks, Mr. Sires, Ms. Dean, Mr. Khanna, Mrs. Carolyn B. Maloney of New York, Ms. DelBene, Ms. McCollum, Mr. Panetta, Ms. Garcia of Texas, Ms. Blunt Rochester, Mr. Espaillat, Mr. McEachin, Ms. Schakowsky, Mr. Pocan, Mr. Kilmer, Ms. Velázquez, Mr. Levin of Michigan, Ms. Norton, Mr. Lowenthal, Ms. Sánchez, Mr. Takano, Mr. Cicilline, Ms. Pingree, Ms. Pressley, Ms. Jacobs of California, Mr. Johnson of Georgia, Ms. Brownley, Ms. Lois Frankel of Florida, Mr. Moulton, Ms. Tlaib, Mr. Quigley, Mr. Torres of New York, Mr. Blumenauer, Mr. Tonko, Ms. Craig, Mr. Deutch, Mr. Connolly, Mr. Pappas, Ms. Scanlon, Mr. Higgins of New York, Mr. Auchincloss, Mrs. Lawrence, Ms. Williams of Georgia, Mr. Trone, Mrs. Watson Coleman, Mrs. Hayes, Mr. Sean Patrick Maloney of New York, Mr. Grijalva, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Supporting the goals and ideals of the International Day Against Homophobia, Transphobia, and Biphobia.


Whereas over 11,000,000 American adults identify as lesbian, gay, bisexual, or transgender (LGBT), and 1,300,000 high schoolers identify as LGBT; Whereas, according to a February 2013 report by the Williams Institute, an estimated 3,000,000 LGBT Americans have had a child and as many as 6,000,000 American children and adults have an LGBT parent;
Whereas, according to a 2018 study by the Williams Institute— (1)24 percent of female same-sex couples are raising children; and
(2)same-sex couples are 7 times more likely than different-sex couples to be raising an adopted or foster child;  Whereas, according to a 2020 study by the Williams Institute, 19 percent of transgender adults are raising children;
Whereas the Center for American Progress found 1 in 3 LGBTQ people reported experiencing discrimination in some area of their lives in the past year because of their sexual orientation or gender identity in 2020; Whereas 45 percent of United States employees report hearing anti-LGBT remarks in the workplace and 25 percent say that LGBTQ people are treated worse by law enforcement than non-LGBTQ people; 
Whereas, according to the Centers for Disease Control and Prevention, homophobia, transphobia, and biphobia contribute to disparities in physical and mental health indicators such as depression, substance use, cancer, and experiences of abuse and violence; Whereas COVID–19 has further exacerbated the health disparities experienced by lesbian, gay, bisexual, trans­gen­der, and intersex people;
Whereas the Centers for Disease Control and Prevention further report that homophobia, transphobia, and biphobia limit an individual’s ability to access high-quality health care and negatively affect such individual’s income and employment status; Whereas, according to the Global Commission on HIV and the Law, homophobia, transphobia, and biphobia contribute to disproportionately high rates of HIV among men who have sex with men and transgender women;
Whereas, according to a 2017 survey by GLSEN (formerly known as the Gay, Lesbian & Straight Education Network), 87 percent of students who identify as LGBT were harassed at school in the past year due to their sexual orientation, 60 percent felt unsafe at school because of their sexual orientation, and 40 percent because of their gender identity; Whereas youth who are LGBT are 120 percent more likely to experience homelessness than their non-LGBT counterparts and are likely to lack access to health care and develop stress-related disorders;
Whereas youth who identify as lesbian, gay, or bisexual are over 4 times more likely to attempt suicide compared to their heterosexual counterparts and transgender youth are over 5 times more likely to attempt suicide than their cisgender counterparts; Whereas homophobia, transphobia, and biphobia are associated with minority stress that may underlie sexual behaviors that can increase the risk of HIV and AIDS transmission, and also create additional barriers for LGBT individuals to access prevention and treatment for HIV and AIDS;
Whereas nearly one-half of all LBQ women report being physically or sexually assaulted since they were 18 years old;  Whereas the 2015 U.S. Transgender Survey, a study of 27,715 transgender adults, found that 77 percent of those who were out or perceived as transgender in K–12 were harassed, physically or sexually assaulted, or faced other forms of mistreatment because of being trans­gen­der, and nearly 1 in 5 (17 percent) were forced to leave a school because of the severity of mistreatment that they faced;
Whereas a 2021 Williams Institute study of national crime victimization data found that transgender people are over 4 times more likely than cisgender people to experience violence; Whereas the Center for American Progress found that—
(1)15 percent of LGBTQ individuals, including 28 percent of transgender individuals, reported postponing or avoiding needed medical care when they were sick or injured due to disrespect or discrimination by health providers; (2)among LGBTQ people who reported experiencing some form of discrimination in the year prior, 36 percent reported avoiding doctors’ offices to avoid discrimination compared with 20 percent of respondents overall; and
(3)18 percent of transgender people reported that a doctor or health provider refused to see them because of their actual or perceived gender identity; Whereas LGBT adults are over twice as likely to be uninsured than their non-LGBT counterparts and LGBT adults, particularly bisexual men and women, are more likely to experience poverty;
Whereas 68 countries still criminalize homosexuality, and LGBT people in these countries face violence, increased discrimination, and blackmail; Whereas, according to the World Health Organization, in some countries transgender women are 80 times more likely to have HIV, and there were 2,982 reported killings of transgender people in 72 countries between 2008 and 2018;
Whereas, according to a Williams Institute study of 120 countries, greater social acceptance and legal rights for LGBT people are associated with stronger economic growth; and  Whereas the European Parliament and other international bodies observe May 17 as an International Day Against Homophobia, Transphobia, and Biphobia: Now, therefore, be it

That the House of Representatives— (1)supports the goals and ideals of an International Day Against Homophobia, Transphobia, and Biphobia;
(2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to observe the day with appropriate programs and activities, with the goal of increasing public knowledge of homophobia, trans­pho­bia, and biphobia and empowering communities to celebrate and respect their diversity; (3)encourages health care providers to offer culturally and clinically competent care to the lesbian, gay, bisexual, transgender, queer, or questioning (LGBTQ+) community, schools to support the creation of gender and sexuality alliances to achieve safer learning environments, and individuals to learn about national resources for those who identify as LGBTQ+; and
(4)encourages the Federal Government, States, international funding organizations, and United States bilateral and multilateral aid efforts to prioritize the health and human rights of LGBTQ+ people.  